OPINION — AG — UNIVERSITY HOSPITAL MAY DIRECTLY RECEIVE GIFTS AND DONATIONS OF REAL AND PERSONAL PROPERTY, MONEY AND OTHER THINGS FROM THE DONORS OR GRANTORS IN ACCORDANCE WITH 70 O.S. 1977 Supp., 3306.5 [70-3306.5], AND THE REQUIREMENTS OF 60 O.S. 1971 381 [60-381], ET SEQ., DOES NOT APPLY TO SUCH GIFTS AND DONATIONS. THE BOARD OF TRUSTEES OF THE UNIVERSITY HOSPITAL MAY RECEIVE RESTRICTED EQUIPMENT CONTRIBUTIONS OFFERED THE VOLUNTARY AUXILIARY IN ORDER TO PURCHASE PIECES OF PATIENT CARE EQUIPMENT, AND SUCH DONATIONS MAY BE DIRECTLY RECEIVED BY THE BOARD OF TRUSTEES, PURSUANT TO 70 O.S. 1977 Supp., 3306.5 [70-3306.5], AND NEED NOT BE TENDERED TO THE GOVERNOR AND THE BOARD OF AFFAIRS. CITE: 60 O.S. 1971 397 [60-397], 60 O.S. 1971 383 [60-383] (KAY KAREN KENNEDY)